Citation Nr: 1301275	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  07-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a disability rating in excess of 10 percent for psoriasis.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2011, the Veteran was afforded a personal hearing before a hearing officer at the RO and in February 2012 he was afforded a personal hearing before the undersigned.  Transcripts of the hearings are of record.  In April 2012, the Board remanded the above issues.

The claims for increased ratings for psoriasis and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a chronic right knee disability, diagnosed as arthritis with Osgood Schlatter's syndrome, which as likely as not had its onset during active service.

2.  The Veteran has a chronic left knee disability, diagnosed as arthritis with Osgood Schlatter's syndrome, which as likely as not had its onset during active service.

CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a chronic right knee disability, diagnosed as arthritis with Osgood Schlatter's syndrome, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Resolving doubt in the Veteran's favor, a chronic left knee disability, diagnosed as arthritis with Osgood Schlatter's syndrome, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the Veteran's right knee and left knee arthritis with Osgood Schlatter's syndrome, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that his bilateral knee disabilities were caused by his military service.  Specifically, he reports injuring his knees when he fell carrying artillery shells as well as during a bad parachute landing and that he had pain in his knees since that time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89   (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to an in-service incurrence of an injury, a November 1969 service treatment record documents the Veteran's treatment for an injury to the knees following a recent a fall.  At the October 1970 separation examination, the examiner noted a history of bruised knees in the physician summary.  

Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as knee pain and lost motion since his 1969 fall, even if not documented in his medical records, because this observation comes to him through his own senses.  See Davidson, supra.  

Similarly, in an April 1998 statement in support of claim and at the May 2011 VA examination as well as at the personal hearings, the Veteran claimed, in substance, that he injured his knees during his airborne training and his service personnel records show that from June 1968 to August 1968 he was attached to Basic Airborne.  Similarly, at his April 2011 personal hearing, the Veteran reported that he injured his knees falling into a hole while carrying artillery shells while serving in the Republic of Vietnam and his service personnel records show that he was assigned to artillery Battalions while serving in the Republic of Vietnam.  

Given the above objective evidence, the Board finds that the most competent and credible evidence of record establishes an in-service injury.  See Davidson, supra.  

As to a current disability, the post-service record shows the Veteran's complaints, and treatment for bilateral knee pain starting in 1997 thereafter diagnosed as arthritis and Osgood Schlatter's syndrome.  See, for example, VA examinations dated in May 2011 and May 2012; VA treatment record dated in December 2007.  Therefore, the Board finds that the record establishes a current disability.  See Davidson, supra; also see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.")

As to a relationship between the in-service injury and the current disabilities, in an April 1998 statement in support of claim and at the May 2011 VA examination the Veteran reported, in substance, that he had had bilateral knee pain since injuring them during parachute training.  Likewise, at the April 2011 personal hearing, he claimed that his current bilateral knee disabilities were causing by falling in a hole while carrying artillery shells while assigned to an artillery Battalion in the Republic of Vietnam as well as by his parachute training.  Thereafter, at the February 2012 video hearing the Veteran testified that his knees have hurt since a bad landing during his third parachute jump.  

In summary, the competent evidence on file shows that the Veteran has bilateral knee disabilities diagnosed as arthritis and Osgood Schlatter's syndrome.  The Veteran has competently attested that he injured his knees during active service and that the symptoms continued since that time.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran has competently attested that he had had a continuity of related symptoms since an injury during active service.  The VA examination and treatment records following that service, beginning in 1997, shows the presence of adverse knee symptomatology. 

During a February 2012 hearing before the undersigned the Veteran testified credibly that during his active service he injured his knees in a bad fall and he had knee pain ever since that time.  The Veteran's lay testimony and statements during treatment describing the symptoms support the later bilateral knee diagnoses by medical professionals. 

On the other hand, the June 2011 VA examiner related the Veteran's bilateral knee disability to age.  The May 2012 VA examiner related his bilateral knee disabilities to his post-service occupation.  However, neither examiner acknowledged the documented in-service knee injury in November 1969 or took into consideration the Veteran's competent and credible report of continuity of symptoms.  On these bases, the VA opinions as to there not being a nexus between the Veteran's current bilateral knee disabilities and his military service are of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

Other than the June 2011 and May 2012 VA opinions, which are of little probative value, the evidence is at least in relative equipoise, given the strong lay and medical evidence of a continuity of symptoms since active duty.  Moreover, the Veteran is competent to identify to a great extent adverse knee symptomatology and continuity of that symptomatology, that supports the later diagnosis by medical professionals.  Therefore, that lay evidence provides highly probative evidence, which along with the other lay and medical evidence, is sufficient to establish an etiology of the right and left knee disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In summary, based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for right and left knee disabilities diagnosed as arthritis with Osgood Schlatter's syndrome.


ORDER

Service connection for a chronic right knee disability, diagnosed as arthritis with Osgood Schlatter's syndrome, is granted.

Service connection for a chronic left knee disability, diagnosed as arthritis with Osgood Schlatter's syndrome, is granted.


REMAND

As to the claims for increased ratings for psoriasis and bilateral hearing loss, following the issuance of the October 2011 supplemental statement of the case (SSOC) treatment records from the Galveston VA Medical Center, dated from October 2011 to April 2012, were added to the claims file in April 2012.  However, these records were not referenced in the subsequent November 2012 SSOC despite the fact that they documented the Veteran's periodic complaints and treatment for his psoriasis and bilateral hearing loss.  

The Board finds that these VA treatment records are additional pertinent evidence.  See 38 C.F.R. § 19.31 (2012).  The Board also notes that they were added to the claims file prior to the appeal being certified to the Board.  See 38 C.F.R. § 19.37(a) (2012).  Therefore, the Board has no discretion and must remand these issues for agency of original jurisdiction review of these records and for it to thereafter issue a SSOC.  

Some of the above treatment records from the Galveston VA Medical Center, including a November 2011 audiological examination, make reference to scanned documents that can only be found in VISTA.  However, these VISTA records have not been associated with the claims file.  Therefore, a remand is also required to obtain and associate with the claims file these VISTA records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Given the nature of the Veteran's disabilities, it is likely that he receives ongoing treatment.  However, his post April 2012 treatment records from the Galveston VA Medical Center are not found in the claims file or available electronically via Virtual VA.  As there are potentially outstanding VA medical records relevant to the appeal, there is a duty to obtain such records while the appeal is in remand status.  Id.

The Veteran's claim for an increased rating for psoriasis was remanded in April 2012 to obtain, among other things, medical opinions as to the percentage of the entire body and the percentage of the exposed areas affected by psoriasis as well as an opinion as whether the disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the frequency of such use during the prior 12-month period.

While post-remand the Veteran was provided with a VA examination in May 2012 and an addendum to that examination was obtained in August 2012, the Board does not find the examination report adequate for rating purposes.  The Board has reached this conclusion because the examiner provided confusing abbreviations and/or short-hand answers to the Board's questions the interpretations of which are open to debate.  Therefore, the Board finds that a remand to obtain an addendum to the examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

As to the claim for an increased rating for bilateral hearing loss, given the above development, the Board finds that a new VA examination is needed to fully and fairly assess the merits of his claim.  See 38 U.S.C.A. § 5103A(d); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file all of the VISTA records cited to by the VA treatment records including the October 2011 to April 2012 treatment records from the Galveston VA Medical Center.  All actions to obtain the requested record should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-April 2012 treatment records from the Galveston VA Medical Center.  All actions to obtain the requested record should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the May 2012 VA dermatological examination by the same examiner if available or by another dermatologist if she is not available.  The claims folder should be made available and reviewed by the examiner.  If another examination is required to provide answers to the below questions, the Veteran should be afforded another examination.  After a detailed review of the Veteran's medical history and complaints as well as any new examination, answers should be provided to the following questions:

a.  What areas of the body are affected by psoriasis?

b.  As to each area of the body affected by psoriasis, what is the percentage of the exposed area?

c.  As to the entire body, what is the percentage of the exposed area?

d.  Does the disability require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, what is the frequency of such use during each 12-month period since 2005?

All opinions must be supported by a complete rationale in a legible report.

4.  After undertaking the above development to the extent possible, the RO/AMC should obtain an audiological examination to determine the extent and severity of the Veteran's service-connected bilateral hearing loss.  The claims folder should be made available and reviewed by the examiner.  The examination must encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  All opinions must be supported by a complete rationale in a legible report.

5.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since the October 2011 SSOC, to include a summary of the evidence received including all post-April 2011 treatment records from the Galveston VA Medical Center including all records found in VISTA, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


